Name: Commission Regulation (EC) NoÃ 1420/2005 of 30 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 31.8.2005 EN Official Journal of the European Union L 225/1 COMMISSION REGULATION (EC) No 1420/2005 of 30 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 31 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 30 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 85,4 096 17,5 999 51,5 0707 00 05 052 75,8 068 40,9 999 58,4 0709 90 70 052 85,7 999 85,7 0805 50 10 382 61,0 388 60,2 524 66,4 528 55,0 999 60,7 0806 10 10 052 97,0 400 195,8 512 89,9 624 160,8 999 135,9 0808 10 80 388 54,7 400 69,1 508 42,2 512 44,2 528 68,3 720 31,5 804 58,9 999 52,7 0808 20 50 052 89,2 388 17,0 512 11,4 528 23,7 624 114,6 999 51,2 0809 30 10, 0809 30 90 052 97,1 999 97,1 0809 40 05 052 119,6 066 76,4 093 49,2 098 53,9 624 113,0 999 82,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.